Citation Nr: 0524587	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a left forearm infection 
resulting from VA hospital care.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the 
RO denied the appellant's claim of entitlement to disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a left forearm infection resulting from VA 
hospitalization.  The appellant disagreed and this appeal 
ensued.  

In June 2005, the appellant testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct the hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDING OF FACT

The proximate cause of residuals of a left forearm infection 
was not carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing hospital care in March 2001, nor was it an event 
which was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for disability compensation pursuant to 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claim directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of a claim for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

A VCAA letter dated in July 2001 notified the appellant of 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
identify any evidence he would like VA to obtain for him..  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In the September 2003 statement of the case the RO in effect 
described the evidence necessary to substantiate the claim.  
Cumulatively these documents constitute VCAA-compliant 
notice.

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

The appellant contends that he was treated at a VA hospital 
in March 2001.  He asserts that he refused a cardiac heart 
catheterization, and that at discharge on March 27, 2001, 
VA medical personnel removed an intravenous needle from his 
swollen left forearm.  He reported that when the nurse took 
the bandage off, the "needle just shot right off, shot off 
and pus came shooting out."  Transcript, at 4.  He claimed 
VA refused to give him medications for his swollen left 
forearm.  After some time at a friend's home, where he 
claimed to deal with the pain of the infection by self-
medicating with alcohol, he presented to a private hospital 
where irrigation and debridement of the left forearm 
occurred.  

The provisions of 38 U.S.C.A. § 1151 provide that VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected if 
the claimant suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
must not be the result of the claimant's willful misconduct.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2004).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the appellant must show 
additional disability which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the appellant must show that the 
disability was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

VA discharge summary for hospitalization ending March 27, 
2001, included various diagnoses, none of which referred to 
the left forearm.  It was noted that the appellant was first 
admitted to a private hospital emergency room intoxicated 
after a motor vehicle accident.  After complaining of chest 
pains, he was transferred to the Tampa VA Medical Center for 
further treatment.  He underwent a exercise stress 
echocardiogram, but refused a heart catheterization.  He was 
then discharged to home.  The discharge summary did not 
reveal any comment regarding an infection of the left arm.  

Also relevant to this hospitalization are VA clinical records 
on March 23, 2001, which indicated the appellant's 
nutritional needs and noted no specific pharmacological 
needs.  VA nursing notes on March 26, 2001, indicated the 
appellant was agitated, combative, and threatening, and that 
he refused cardiac catheterization.  A VA social worker note 
on March 27, 2001, discussed the appellant's need for 
transportation after discharge.  

The Manatee Memorial hospital discharge summary, covering the 
period March 29 to April 20, 2001, indicated the appellant 
underwent debridement of the left arm cellulitis.  Private 
medical consultation on March 29, 2001, referred to a 
previous and undated admission to that facility and indicated 
that the appellant had some swelling of the left upper 
extremity that he claimed "was since he left here after he 
had the IV that he ripped out of his hand when he was in the 
hospital."  The physician noted that the appellant had been 
violent at that time and had to be restrained.  

Subsequently, VA clinical records from April 26 to 30, 2001, 
indicated an improving left forearm with reduced swelling.  
These records also noted that the appellant reported he had 
an infiltrated intravenous site during a hospitalization in 
March 2001, which later led to cellulitis and the need for 
surgery.  VA clinical records in June 2001, mainly for 
treatment of alcohol and drug dependence, noted cellulitis of 
the left forearm due to a recent intravenous infiltration, 
with somatic left forearm pain.  One noted indicated the 
appellant wore a splint on the left forearm for the previous 
four weeks because he had cellulitis.  

From this evidence, it is not clear that the claimed injury 
to the left forearm occurred during the VA hospitalization 
ending on March 27, 2001.  The VA discharge summary and the 
clinical records in March 2001 - the nursing notes and social 
worker notes - are silent as to any intravenous infiltration 
or any residual cellulitis affecting the left forearm.  
Moreover, the private hospital admission two days later, on 
March 29, 2001, described a previous undated admission to 
that private medical facility where the appellant had some 
swelling of the left upper extremity.  The report described 
how the appellant claimed he had violently "ripped" the 
needle from his hand and that he had to be restrained.  
Although the VA nursing notes on March 26, 2001, indicated 
the appellant was agitated, combative, and threatening, the 
entire record of that hospitalization does not reveal any 
notation of a violent removal of an intravenous device.  

Nonetheless, even assuming that the appellant left the VA 
hospital on March 27, 2001, with an infection of the left 
forearm as described, the record also includes a VA medical 
opinion dated in August 2001 indicating, based on review of 
the claims file, that the appellant did develop a 
complication from having an intravenous line inserted into 
his left arm that resulted in a left arm disability.  The 
examiner reported that "this type of complication is not 
unforeseen, and is a well known risk of having this 
intravenous procedure done."  The examiner specifically 
noted he "did not believe negligence had any role in this 
occurrence."  The record contains no other opinion on this 
matter, other than the appellant's unsubstantiated conclusion 
that there was negligence in VA's hospital care.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1993) (as a 
layperson, appellant does not possess the requisite medical 
expertise to render a medical opinion).  In other words, the 
August 2001 VA opinion indicated that - even if the events 
corresponded with the appellant's assertions - VA's hospital 
care did not involve negligence and that any resulting 
infection was not unforeseeable.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a left forearm infection 
resulting from VA hospitalization.  


ORDER

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a left forearm infection 
resulting from VA hospitalization is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


